Citation Nr: 1733869	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for congestive heart failure, claimed as secondary to service-connected type II diabetes mellitus.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to September 1971, including service in the Republic of Vietnam from May 1969 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 video conference hearing.  

The Board notes that the June 2010 rating decision denied entitlement to service connection for hypertension and congestive heart failure.  Significantly, additional evidence pertinent to these issues was associated with the claims file within the appeal, and therefore the June 2010 rating decision is not final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The claims have been characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and congestive heart failure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are diabetes mellitus type 2, peripheral neuropathy of the right and left upper and lower extremities (secondary to diabetes mellitus), tinea pedis, and posttraumatic stress disorder (PTSD), for a combined 60 percent rating from April 30, 2009, and a combined 80 percent rating from April 30, 2014.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) since April 30, 2009.  See 38 C.F.R. § 41.6(a) (diabetes and associated peripheral neuropathy result from a common etiology).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history has involved working in a factory, instructing youth in basketball and soccer at a Young Men's Christian Association (YMCA), operating a YMCA, as a counselor in a group home for teenage boys, and working at a detention center.  See April 2014 D.G., Ph.D. psychological report.  His educational background includes graduating high school and approximately two years of college.  See June 2014 VA PTSD examination.  It is unclear when the Veteran was last gainfully employed, although it appears that he retired from his employment at a detention center in 2007.  See May, June, July, and August 2007 private treatment records (noting the Veteran needed time off from work to allow his anxiety to improve); see also July 2008 VA treatment record (noting the Veteran was retired).  

The pertinent evidence of record includes a May 2011 VA letter by N.M.B., RN, that opined the Veteran's inability to obtain and maintain gainful employment, including sedentary type of employment, is directly related to service-related conditions.  It was noted that most of the Veteran's multiple medical problems stem from his service-related diabetes mellitus.  It was opined that the Veteran cannot sit for long periods due to risk of blood clots, or exercise rigorously due to risk of low blood sugar and increasing heart failure.  Activity levels that are too extreme place stress on the body causing glucose to increase.  Diabetic neuropathy affects his ability to stand and walk.  It was concluded the Veteran cannot maintain employment.  

September 2011 VA neurology examination, it was noted the Veteran was poorly able to keep up with the pace of physical exertion such as climbing steps or walking distances due to the condition of neuropathy in the feet and legs which causes pain and lack of being able to feel where he is stepping, increasing the risk of falls.  In the upper extremities, the Veteran cannot lift or manipulate more than five pounds as a result of both carpal tunnel syndrome and peripheral neuropathy symptoms.  It was opined that it was at least as likely as not the Veteran was able to secure and maintain some type of substantially gainful employment, but it is limited to light duty and light clerical types of work which would allow him the ability to be seated most of the time and/or be able to take flexible breaks as needed.  Furthermore, he would be limited in terms of lifting and carrying five pounds or less due to condition of peripheral neuropathy and carpal tunnel syndrome in the upper extremities.  

An April 2014 D.G., Ph.D. psychological report diagnosed PTSD, and opined that given the Veteran's physical limitations and emotional concerns, the Veteran was unable to work.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that multiple VA medical experts have found that the Veteran would be able to, at most, capable of maintaining very limited substantially gainful employment due to his service-connected diabetes mellitus and associated right and left upper and lower extremity peripheral neuropathy.  In this regard, the Board finds the September 2011 VA neurology examiner's findings as to the physical limitations due to the right and left upper extremity from the service-connected peripheral neuropathy and nonservice-connected carpal tunnel syndrome must be attributed to the right and left upper extremity peripheral neuropathy as the examiner was not able to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the evidence includes an opinion from D.G., Ph.D. that given the Veteran's physical limitations and emotional concerns, the Veteran was unable to work.  Such opinion is support by private treatment records that show the Veteran had to take time off from work prior to his retirement due to the stress of his employment at the detention center.  See, e.g., May 2007 private treatment record (noting the Veteran's report that he felt he needed time off from work to allow his anxiety to improve); June 2007 private treatment record (noting the Veteran's stress was quite significant and interfering with his ability to work).  
Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


REMAND

Regarding the claims for entitlement to service connection for hypertension and congestive heart failure, the Board finds that these matters must be remanded for additional development.  

At the outset, the Board notes that the evidence of record shows the Veteran has a diagnosis for each disability.  See March 1999 private treatment records (diagnosing hypertension); see also June 2003 private treatment records (diagnosing congestive heart failure).  The Veteran theory of entitlement is that his hypertension and congestive heart failure are secondary to his service-connected diabetes mellitus.  The critical element in this case is the matter of a nexus between the Veteran's hypertension and congestive heart failure and his service-connected diabetes mellitus.  

The Veteran was provided a VA examination in March 2010.  It was opined that it was less likely than not the Veteran's hypertension and congestive heart failure were related to his diabetes.  It was noted that the Veteran had hypertension diagnosed in 1997, and diabetes was diagnosed in 2004.  It was further noted that the long-standing hypertension was difficulty to control, which developed into congestive heart failure.  The examiner therefore opined that the Veteran's hypertension and congestive heart failure were not caused or aggravated by his diabetes.  

The Board finds the March 2010 VA examination and opinion regarding the etiology of the Veteran's hypertension and congestive heart failure to be inadequate for several reasons.  First, while the Veteran may have been correct that he was first diagnosed with hypertension in 1997, the evidence of record reflects the first diagnosis of such disability in March 1999.  In addition, private treatment records show a new diagnosis of diabetes in December 1999 due to elevated blood sugar levels, as opposed to the reported diagnosis of 2004 in the March 2010 VA examination.  And, the earliest evidence of a diagnosis of congestive heart failure is shown in June 2003.  Hence, based on the evidence of record, it is clear that the March 2010 VA examination and opinion were based on an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  In addition, the March 2010 VA examiner provided no rationale for the opinion that the Veteran's hypertension and congestive heart failure were not caused or aggravated by his diabetes, and for this reason also, the opinion provided is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of his hypertension and congestive heart failure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since December 2016.  

2. After the above development has been completed, schedule the Veteran for an examination to determine the nature and etiology of his hypertension and congestive heart failure.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

a) Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension and/or heart disability is related to or had its onset in service or within a year of discharge from active duty, to specifically include as due to his in-service Agent Orange exposure.
b) Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension and/or congestive heart failure were caused by his service-connected diabetes mellitus.  
c) Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension and/or congestive heart failure were aggravated by his service-connected diabetes mellitus.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  In providing the above requested opinions, the examiner is asked to consider that the first diagnosis of hypertension in the evidence of record is March 1999, the first diagnosis of diabetes is December 1999, and the first diagnosis of congestive heart failure is June 2003.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


